Citation Nr: 0735957	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.   


FINDING OF FACT

There is an approximate balance of positive and negative 
medical evidence that does not satisfactorily prove or 
disprove that the veteran's tinnitus is related to service.       


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  






II.  The Merits of the Claim to Service Connection

The veteran claims that a current tinnitus disorder relates 
to his active service between September 1964 and September 
1968.  In the January 2004 rating decision on appeal, the RO 
denied this claim.  For the reasons set forth below, the 
Board disagrees with that decision, and finds service 
connection warranted here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  

Generally, to establish direct service connection for a 
disability, a claimant must submit the following:  First, 
medical evidence of a current disability.  Second, medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
And third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the Board finds service connection warranted 
for tinnitus because the medical evidence of record does not 
preponderate against any of the three elements of Pond.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim for benefits the evidence must preponderate against 
that claim).   

First, the Board finds that the evidence does not 
preponderate against the veteran's claim to a current 
tinnitus disorder.  VA treatment records dated since 
September 2002 indicate complaints of tinnitus, while two VA 
compensation examination reports of record, dated in 
September 2003, indicate that the veteran has tinnitus.  As 
no medical evidence of record challenges these findings, the 
first element of Pond is established here.  See Pond, supra.    

Regarding the second Pond element, the Board finds that the 
evidence does not preponderate against the veteran's claim to 
in-service incurrence of acoustic trauma.  As noted by the 
RO, the record contains no medical evidence of in-service 
complaints of tinnitus, or of acoustic injury to the ears.  
But the record shows that the veteran served in the U.S. 
Marine Corps in Vietnam.  The veteran's Form DD-214 shows 
that the veteran served as an equipment operator using 
tractors.  And the veteran described ear-related trauma from 
exposure to noise caused by heavy equipment, and from 
exposure to noise caused by exploding shells, jets, and 
weapons fire.  As such, the Board finds the evidence 
regarding in-service incurrence to be in equipoise, and 
grants the veteran the benefit of the doubt.  The second 
element of Pond is therefore established here as well.  See 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

With regard to the third element of Pond, the Board again 
finds that the evidence does not preponderate against the 
veteran's claim.  Reasonable doubt surrounds the issue of 
whether in-service acoustic trauma relates to the veteran's 
current tinnitus.  

The medical evidence is divided on this issue.  One of the 
September 2003 VA examiners found service unrelated to 
tinnitus, while the other September 2003 VA examiner found 
the two related.  The Board notes certain strengths and 
weaknesses with each opinion.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  

The opinion opposing the veteran's claim was rendered by a 
specialist - an audiologist.  This examiner evaluated the 
veteran and reviewed the claims file prior to rendering the 
report.  See Reonal v. Brown, 5 Vet. App. 548 (1993) (the 
weight of a medical opinion is diminished where the basis for 
the opinion is not stated).  And this examiner provided a 
rationale in support of the negative nexus opinion - the 
examiner attributed the veteran's tinnitus to post-service 
noise exposure and smoking.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (supporting clinical data or other rationale 
should accompany medical opinion).  

The opinion favoring the veteran's claim to nexus was written 
by a physician.  This examiner's report indicates that the 
veteran had been examined and that the claims file had been 
reviewed.  See Reonal, supra.  And this examiner clearly 
stated, in relevant part, that tinnitus was likely related to 
service.  This examiner reasoned that noise from heavy 
equipment in the Marine Corps related to tinnitus.  See 
Bloom, supra.  

In summary, the medical evidence of record is in conflict 
with regard to the issue of whether the veteran's current 
tinnitus relates to the noise exposure he experienced while 
serving with the Marine Corps in Vietnam.  As such, the Board 
cannot find that the evidence preponderates against his 
service connection claim for tinnitus.  See Alemany, supra.  
This is an appropriate case, therefore, in which to grant 
service connection by invoking VA's doctrine of reasonable 
doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


